FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofMarch HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ Other information Funds under management and assets held in custody54 Funds under management US$bn US$bn Funds under management At 1 January Net new money 5 Value change 34 49 Exchange and other 9 At 31 December At 31 December US$bn US$bn Funds under management by business Global Asset Management Global Private Banking Affiliates 5 3 Other For footnote, see page 132. Funds under management ('FuM') at 31 December 2013 amounted to US$921bn, marginally higher than at31 December 2012, reflecting favourable market movements which were largely offset by net outflows and adverse foreign exchange movements. Global Asset Management funds of US$420bn at31 December 2013 were marginally down on 31December 2012 due to net outflows from liquidity funds, notably in the US and Europe as a result of continued low interest rate; adverse foreign exchange movements reflecting the strengthening ofthe US dollar against emerging market currencies; and other movements, including the amortisation andmaturity of assets in an asset-backed securities mandate managed on behalf of GB&M. These factors were partly offset by strong inflows in fixed income products from our customers in Europe and Rest of Asia-Pacific and favourable movements in developed equity markets. GPB funds decreased by 2% compared with 31December 2012 to US$282bn. This was mainly due to negative net new money in Europe, which wasdriven by actions taken to refocus our client base towards higher net worth relationships, the adoption of new compliance and tax transparency standards and a large number of client withdrawals, particularly in Switzerland. These factors were partly offset by favourable market movements, notably in Europe, and positive net new money in Asia. Other FuM increased by 10% to US$214bn, primarily due to favourable equity market movements. Assets held in custody and under administration Custody is the safekeeping and servicing of securities and other financial assets on behalf of clients. At 31December 2013, we held assets as custodian of US$6.2 trillion, 3% higher than theUS$6.0 trillion held at 31 December 2012. This was mainly driven byincreased new business and favourable market movements, partly offset by adverse foreign exchange movements. Our assets under administration business, whichincludes the provision of bond and loan administration services as well as the valuation of portfolios of securities and other financial assets on behalf of clients, complements the custody business. At 31December 2013, the value of assets held underadministration by the Group amounted to US$3.1trillion, which was 6% higher than at 31December2012. This was mainly driven by increased new business and favourable market movements. Property At 31 December 2013, we operated from some 8,230operational properties worldwide, of which approximately 2,110 were located in Europe, 2,515 inHong Kong and Rest of Asia-Pacific, 500 in North America, 2,770 in Latin America and 335 in the Middle East and North Africa. These properties had an area of approximately 56.6m square feet (2012: 59.7m square feet). Our freehold and long leasehold properties, together with all our leasehold land in Hong Kong, were valued in 2013. The value of these properties was US$10.3bn (2012: US$9.7bn) in excess of their carrying amount in the consolidated balance sheet ona historical cost based measure. Inaddition, properties with a net book value of US$1.9bn (2012: US$1.3bn) were held for investment purposes. Our operational properties are stated at cost, being historical cost or fair value at the date of transition to IFRSs (their deemed cost) less any impairment losses, and are depreciated on a basis calculated to write off the assets over their estimated useful lives. Properties owned as a consequence of anacquisition are recognised initially at fair value. Further details are included in Note 23 on the Financial Statements. Detailed list of disclosures in this report arising from EDTF recommendations Type of risk Recommendation Disclosure Page General 1 The risks to which the business is exposed. 135 to 139 2 Our risk appetite and stress testing. 139 to 141 3 Top and emerging risks, and the changes during the reporting period. 141 to 147 4 Discussion of future regulatory developments affecting our business model and Group profitability, and its implementation in Europe. 142 and 309 to 317 Risk governance, risk management and business model 5 Group Risk Committee, and their activities. 352 to 358 6 Risk culture and risk governance and ownership. 7 Diagram of the risk exposure by global business segment. 37 8 Stress testing and the underlying assumptions. 139 to 141 Capital adequacy and risk-weighted assets 9 Pillar 1 capital requirements. For calculation of Pillar 1 capital requirements, see pages 10 to 14 of Pillar 3 Disclosures 2012. 320 to 322 10 Reconciliation of the accounting balance sheet to the regulatory balance sheet. 11 Flow statement of the movements in regulatory capital since the previous reporting period, including changes in core tier 1, tier 1 and tier 2 capital. 12 Discussion of targeted level of capital, and the plans on how to establish this. 299 and 314 to 320 13 Analysis of risk-weighted assets by risk type, global business and geographical region, and market risk RWAs. 299 to 300 14 For analysis of the capital requirements for each Basel asset class, see pages 10 to 14, 23, 58 and 61 of Pillar 3 Disclosures 2012. 15 For analysis of credit risk for each Basel asset class, see pages 23 to 28 and 32 to 38 of Pillar 3 Disclosures 2012. 16 Flow statements reconciling the movements in risk-weighted assets for each risk-weighted asset type. 302 to 303 17 For discussion of Basel credit risk model performance, see pages 39 to 41 of the Pillar 3 Disclosures 2012 document. Liquidity 18 Analysis of the Group's liquid asset buffer. 215 to 216 Funding 19 Encumbered and unencumbered assets analysed by balance sheet category. 224 to 226 20 Consolidated total assets, liabilities and off-balance sheet commitments analysed by remaining contractual maturity at the balance sheet date. 533 to 541 21 Analysis of the Group's sources of funding and a description of our funding strategy. 219 to 221 Market risk 22 Relationship between the market risk measures for trading and non-trading portfolios and the balance sheet, by business segment. 236 to 237 23 Discussion of significant trading and non-trading market risk factors. 232 to 235 24 VaR assumptions, limitations and validation. 282 to 284 25 Discussion of stress tests, reverse stress tests and stressed VaR. Credit risk 26 Analysis of the aggregate credit risk exposures, including details of both personal and wholesale lending. 152 to 154 27 Discussion of the policies for identifying impaired loans, defining impairments and renegotiated loans, and explaining loan forbearance policies. 185 and 268 to 273 28 Reconciliations of the opening and closing balances of impaired loans and impairment allowances during the year. 186 and 191 29 Analysis of counterparty credit risk that arises from derivative transactions. 30 Discussion of credit risk mitigation, including collateral held for all sources of credit risk. 179 to 184 Other risks 31 Quantified measures of the management of operational risk. 245 to 248 32 Discussion of publicly known risk events. 141 to 147 The 32 recommendations listed above were made in the report 'Enhancing the Risk Disclosures of Banks' issued by the Enhanced Disclosure Task Force of the Financial Stability Board in October 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25 March 2014
